Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      SUPPLEMENTAL EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kirstin Stoll-DeBell (the Undersigned Attorney, Reg. No.43,164) on 8/10/21.

The application has been amended as follows:
IN THE CLAIMS:
Please cancel claims 2-5 and 11.
Please amend claims as follows:

1. (Previously Amended) A method for prompting a reading state of a message,
comprising steps of:
displaying, when a message having a reading state to be identified is sent in a
conversation window including a plurality of users, a reading state prompt pattern
corresponding to the message in the conversation window;
determining current reading states of respective ones of the plurality of users for
the message;
counting a current number of users who have read the message based on the
reading states; and
controlling the reading state prompt pattern to be displayed in a state that reflects
the current number of users who have read the message by:
determining a pattern display color and a pattern change region of the
reading state prompt pattern corresponding to the current number of users who
have read the message; and
controlling the pattern change region to be displayed with a color change
corresponding to the pattern display color, and
providing the reading state prompt pattern as one of:
a progress bar, wherein the pattern display color is a fill color of the progress
bar and the pattern change region is a fill region of the progress bar.
a circular pattern, wherein the pattern change region is a region extending
from a bottom towards a center of the circular pattern and the pattern display color
is a fill color of the circular pattern; and
an annular pattern containing a check mark, wherein the pattern change
region includes a fill region of the annular pattern extending clockwise and a fill
region of the check mark, and the pattern display color is a fill color of the check
mark and the annular pattern.

2-5. (Cancelled).

6. (Original) The method of claim 1, further comprising:
obtaining a trigger operation on the reading state prompt pattern; and
displaying a list of users who have read the message and a list of users who have
not read the message corresponding to the message in accordance with the trigger
operation.
7. (Original) The method of claim 6, wherein when the list of users who have
read the message comprises a plurality of users who have read the message, said
displaying the list of users who have read the message corresponding to the message in accordance with the trigger operation comprises:
obtaining reading time of respective ones of the plurality of users who have read
the message; and
sorting, in the list of users who have read the message, the plurality of users who
have read the message in a chronological order of their reading time, and displaying the
sorted list of users who have read the message.

8. (Original) The method of claim 1, wherein said determining current reading
states of respective ones of the plurality of users for the message comprises:
determining whether the message has been completely displayed in a receiving-
end conversation window of each of the plurality of users;
determining that any of the plurality of users has read the message when the
message has been completely displayed in the receiving-end conversation window of that user; and
determining that any of the plurality of users has not read the message when the
message has not been completely displayed in the receiving-end conversation window of that user.

9. (Original) The method of claim 1, wherein said determining current reading
states of respective ones of the plurality of users for the message comprises:
determining whether any of the plurality of users has sent a message in a current
conversation scenario within a predetermined time period after the message is sent;
determining that the user has read the message when the message has been sent
within the predetermined time period; and
determining that the user has not read the message when the message has not
been sent within the predetermined time period.

10. (Previously Amended) An apparatus for prompting a reading state of a
message, comprising:
a display module configured to display, when a message having a reading state to
be identified is sent in a conversation window including a plurality of users, a reading state prompt pattern corresponding to the message in the conversation window, wherein:
when the reading state prompt pattern is a progress bar, the pattern display
color is a fill color of the progress bar and the pattern change region is a fill region
of the progress bar;
when the reading state prompt pattern is a circular pattern, the pattern
change region is a region extending from a bottom towards a center of the circular
pattern and the pattern display color is a fill color of the circular pattern; and
when the reading state prompt pattern is an annular pattern containing a
check mark, the pattern change region includes a fill region of the annular pattern
extending clockwise and a fill region of the check mark, and the pattern display
color is a fill color of the check mark and the annular pattern;
a determining module configured to determine current reading states of respective
ones of the plurality of users for the message;
a counting module configured to count a current number of users who have read
the message based on the reading states; and
a reading state display module configured to control the reading state prompt
pattern to be displayed in a state that reflects the current number of users who have read the message, wnerein the reading state display module is configured to:
determine a pattern display color and a pattern change region
corresponding to the current number of users who have read the message; and
control the pattern change region to be displayed with a color change
corresponding to the pattern display color.
11. (Cancelled).
12. (Original) The apparatus of claim 10, further comprising:
an obtaining module configured to obtain a trigger operation on the reading state
prompt pattern, wherein the reading state display module is further configured to display a list of users who have read the message and a list of users who have not read the message corresponding to the message in accordance with the trigger operation.

13. (Previously Amended) An electronic device, comprising:
at least one processor and a memory communicatively connected to the at least
one processor, wherein the memory stores instructions that, when executed by the at least one processor, cause the electronic device to: 
display, when a message having a reading state to be identified is sent in a
conversation window including a plurality of users, a reading state prompt pattern
corresponding to the message in the conversation window;
determine current reading states of respective ones of the plurality of users
for the message;
count a current number of users who have read the message based on the
reading states; and
control the reading state prompt pattern to be displayed in a state that
reflects the current number of users who have read the message by:
determining a pattern display color and a pattern change region of
the reading state prompt pattern corresponding to the current number of
users who have read the message; and
controlling the pattern change region to be displayed with a color
change corresponding to the pattern display color, and
provide the reading state prompt pattern as one of:
a progress bar, wherein the pattern display color is a fill color of the
progress bar and the pattern change region is a fill region of the progress
bar;
a circular pattern, wherein the pattern change region is a region
extending from a bottom towards a center of the circular pattern and the
pattern display color is a fill color of the circular pattern; and
an annular pattern containing a check mark, wherein the pattern
change region includes a fill region of the annular pattern extending
clockwise and a fill region of the check mark, and the pattern display color
is a fill color of the check mark and the annular pattern.
14.       (Currently Amended) A non-transitory computer-readable storage medium, storing computer instructions configured to cause a computer to implement the method for prompting a reading state of a message comprising:
            displaying, when a message having a reading state to be identified is sent in a conversation window including a plurality of users, a reading state prompt pattern corresponding to the message in the conversation window; 
            determining current reading states of respective ones of the plurality of users for the message; 
            counting a current number of users who have read the message based on the reading states; and
            controlling the reading state prompt pattern to be displayed in a state that reflects the current number of users who have read the message by;[[.]]
                determining a pattern display color and a pattern change region of the reading state prompt pattern corresponding to the current number of users who have read the message; and
                controlling the pattern change region to be displayed with a color change corresponding to the pattern display color, and                      
                providing the reading state prompt pattern as one of:
                            a progress bar, wherein the pattern display color is a fill color of the progress bar and the pattern change region is a fill region of the progress bar;
                            a circular pattern, wherein the pattern change region is a region extending from a bottom towards a center of the circular pattern and the pattern display color is a fill color of the circular pattern; and
                            an annular pattern containing a check mark, wherein the pattern change region includes a fill region of the annular pattern extending clockwise and a fill region of the check mark, and the pattern display color is a fill color of the check mark and the annular pattern.


Allowable Subject Matter
Claims 1, 6-10 and 12-14 are allowed.

Reason for allowance
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art discloses or teaches a  method for prompting a reading state of a message, comprising a combination of: controlling the reading state prompt pattern to be displayed in a state that reflects the current number of users who have read the message by: determining a pattern display color and a pattern change region of the reading state prompt pattern corresponding to the current number of users who have read the message and controlling the pattern change region to be displayed with a color change corresponding to the pattern display color, and providing the reading state prompt pattern as one of: a progress bar, wherein the pattern display color is a fill color of the progress bar and the pattern change region is a fill region of the progress bar a circular pattern, wherein the pattern change region is a region extending
from a bottom towards a center of the circular pattern and the pattern display color
is a fill color of the circular pattern and an annular pattern containing a check mark, wherein the pattern change region includes a fill region of the annular pattern extending clockwise and a fill region of the check mark, and the pattern display color is a fill color of the check mark and the annular pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number
for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458